Citation Nr: 1338984	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  07-31 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether the reduction from 20 percent to 10 percent for service-connected degenerative disc disease L4-L5 and L5-S1, effective from December 1, 2007 to January 12, 2012, was proper.

2.  Whether the reduction from 20 percent to 10 percent for service-connected right shoulder impingement, effective from December 1, 2007 to January 12, 2012, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. In March 2008 the Veteran offered testimony before a Decision Review Officer (DRO) and the transcript is of record.  

In a June 2012 rating decision, the RO awarded the Veteran increased ratings for his back disability (to 40 percent, effective January 13, 2012) and for his right shoulder disability (to 20 percent, effective January 13, 2012).  The Veteran did not disagree with the ratings awarded.  Rather, his appeal is still focused on the propriety of reductions effectuated on December 1, 2007.  In light of the awards, however, the issues have been recharacterized appropriately.

The case was brought before the Board in September 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was awarded service connection for his low back disability and right shoulder disability immediately after separation from the military in 2006.  At that time, he was awarded 20 percent disability ratings for each disability based primarily on May 2006 VA examination results with the understanding his disabilities would be reassessed in future examinations for foreseeable improvements and the ratings would be adjusted accordingly.

His disabilities were re-examined in June 2007 and September 2007 VA examinations.  Despite the short period of time between the May 2006, June 2007, and September 2007 VA examinations, all three VA examinations indicate substantial discrepancies in range of motion findings with regard to both the low back and right shoulder.  Most significantly, the Veteran's low back was noted to be limited to 80 degrees forward flexion in June 2007 whereas forward flexion was measured as limited to 35 degrees in September 2007, a mere three months later.

The Veteran has also disputed the adequacy of the June 2007 and September 2007 examinations indicating the examiners pushed him beyond full effort with range of motion testing and did not account for functional loss due to pain, repetitive motion, lack of endurance, fatigability, and so forth.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board previously remanded the claim to afford the Veteran a new VA examination.  A new VA examination was afforded in January 2012 and, based on those results, the Veteran was awarded an increased rating for his spine to 40 percent and an increased rating to his right shoulder to 20 percent, both effective January 13, 2012, the date of the most recent VA examination.

The Veteran's representative, in an August 2013 statement, argues that in light of the five year gap between VA examinations it is likely the Veteran's worsened condition pre-dates the 2012 VA examination.  Thus, the Veteran's representative requests a remand to obtain any private treatment records from 2007 to 2012 in efforts to determine a more exact date of the worsening of the conditions.  

In light of the scarcity of records in this case, and the substantial discrepancy in 2006 and 2007 VA examination findings, the Board finds these additional treatment records, to the extent they exist, will also assist in determining the propriety of the 2007 reduction.  


Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue since his February 2006 separation from the military through 2012.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records the RO us unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

